DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the claims filed on August 18, 2021. Claim 13 is canceled and claims 1-12 and 14 are pending and examined below.


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-6, 9, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min (U.S. 2014/0059457).
([abstract] An object-recognition based zoom-in display method and apparatus…a long touch at a single touch point may be used to input the zoom-in command) displayed on a touch-sensitive screen of a mobile terminal ([0025] The wireless communication unit 110 performs a function to transmit and receive data for a wireless communication of the mobile device 100), the method comprising:
 	measuring duration of a stationary touch gesture by a user on the touch-sensitive screen ([0055] For instance, the system can be designed to detect a "long touch" single touch contact in which a single contact point is maintained for at least a predetermined amount of time. Once the long touch is detected, this may also be recognized as the zoom-in command for automatically enlarging at least one recognized object maximally; [0060] if a touch is detected and maintained for a predetermined time on a single point (longer than is recognized for a conventional “tap” input), it may be determined that a long touch is input at the single point);
 	determining a zoom ratio as a function of said measured duration ([0044] – [0045] Therefore, all objects displayed on the screen 410 remain displayed in a screen region and enlarged maximally within the limits of an unchanged aspect ratio.  The object displayed on the screen 410 is only the human face image 420a, and the entirety of this object 420a is zoomed-in maximally so long as it remains displayed with the aspect ratio unchanged, to prevent distortion; [0065] all objects displayed on the screen 1110 remain displayed in a screen region and enlarged maximally within the limits of an unchanged aspect ratio; [0066] In the example of FIG. 11, only a single object exists in the original image.  If two (or more) objects are present side-by-side or above and below each other, and the touch point is outside the regions of the objects, the process may maximally expand the two objects while maintaining the aspect ratio); and 
 	displayed on the touch-sensitive screen said image zoomed by the determined zoom ratio (Fig. 2, 250; Fig. 9, 950; Fig. 11, 1160; [abstract] at least one recognized object is automatically enlarged maximally, according to the touched points, in a predetermined region of the display unit while maintaining an aspect ratio unchanged).

With regard to claim 2, the limitations are addressed above and Min teaches wherein the measuring is performed after detecting a trigger touch gesture by the user on the touch-sensitive screen ([0055] For instance, the system can be designed to detect a "long touch" single touch contact in which a single contact point is maintained for at least a predetermined amount of time. Once the long touch is detected, this may also be recognized as the zoom-in command for automatically enlarging at least one recognized object maximally; [0060]). 

With regard to claim 3, the limitations are addressed above and Min teaches wherein the stationary touch gesture and the trigger touch gesture are the same ([0055] In an alternative embodiment, a single touch contact can precede a zoom command. For instance, the system can be designed to detect a "long touch" single touch contact in which a single contact point is maintained for at least a predetermined amount of time; [0066] In step 930, the process detects whether a long touch is input. For example, if a touch is detected and maintained for a predetermined time on a single point (longer than is recognized for a conventional "tap" input), it may be determined that a long touch is input at the single point). 

With regard to claim 4, the limitations are addressed above and Min teaches wherein the trigger touch gesture is a touch gesture chosen among a long duration touch gesture ([abstract] a long touch at a single touch point; [0055] long touch; [0060]-[0061] long touch), a high force touch gesture and a given swipe touch gesture.

With regard to claim 5, the limitations are addressed above and Min teaches wherein the stationary touch gesture is a touch gesture chosen among a long duration touch gesture ([0055] For instance, the system can be designed to detect a "long touch" single touch contact in which a single contact point is maintained for at least a predetermined amount of time. Once the long touch is detected, this may also be recognized as the zoom-in command for automatically enlarging at least one recognized object maximally; [0060] if a touch is detected and maintained for a predetermined time on a single point (longer than is recognized for a conventional “tap” input), it may be determined that a long touch is input at the single point; [0061]) and a high force touch gesture.

With regard to claim 6, the limitations are addressed above and Min teaches wherein a zooming mode is chosen among a zoom-out mode and a zoom-in mode (Fig. 2, 240; Fig. 11; [abstract] in response to a detected zoom-in command following the touch; [0028] the touch sensor unit 131 may detect a user input for zooming in on the screen, i.e., enlarging displayed images); the image being zoomed-in or zoomed-out by the determined zoom ratio according to the chosen zooming mode ([0055] In an alternative embodiment, a single touch contact can precede a zoom command.  For instance, the system can be designed to detect a "long touch" single touch contact in which a single contact point is maintained for at least a predetermined amount of time. Once the long touch is detected, this may also be recognized as the zoom-in command for automatically enlarging at least one recognized object maximally).

With regard to claim 9, the limitations are addressed above and Min teaches wherein the determining and the displaying are dynamically performed while the stationary touch gesture is not over ([0055] Once the long touch is detected, this may also be recognized as the zoom-in command for automatically enlarging at least one recognized object maximally; [0064]).

With regard to claim 12, the mobile terminal claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the medium claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.



Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Min (U.S. 2014/0059457) in view of Kim et al. (U.S. 2015/0278165).

-  	switching the zooming mode from zoom-out mode to zoom-in mode, or from zoom-in mode to zoom-out mode, after detecting a further trigger touch gesture on touch-sensitive screen
Kim teaches a system and method for outputting content and changing an area of a map outputted based on a touch gesture ([abstract]; [0190]). Kim also teaches switching the zooming mode from zoom-out mode to zoom-in mode, or from zoom-in mode to zoom-out mode after detecting a further trigger touch gesture on touch-sensitive screen ([0111] while the first content and the second content are outputted at the same time, the control module 160 may control a location switching of the first content and the second content in correspondence to a specified event occurrence; [0176] a pinch zoom/out event; [0190] When receiving an event 1952 relating to a map search (for example, a drag event for changing an area of a map outputted to the display module 140) or a map enlargement input event 1953 (for example, a pinch zoom/out event) as shown in a state 1905). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the gesture taught by Min, to have included the long touch gesture taught by Kim, to 

With regard to claim 8, the limitations are addressed above and Min teaches a zoom-in method ([abstract] in response to a detected zoom-in command; [0019] illustrating a zoom-in display process; [0022]). Min also teaches a measured duration of a stationary touch gesture ([0055] For instance, the system can be designed to detect a "long touch" single touch contact in which a single contact point is maintained for at least a predetermined amount of time. Once the long touch is detected, this may also be recognized as the zoom-in command for automatically enlarging at least one recognized object maximally; [0060] if a touch is detected and maintained for a predetermined time on a single point (longer than is recognized for a conventional “tap” input), it may be determined that a long touch is input at the single point). However, Min does not specifically teach: 
- 	switching the zooming mode from zoom-out mode to zoom-in mode, or from zoom-in mode to zoom-out mode, if said measured duration exceeds a maximum duration threshold
Kim teaches switching the zooming mode from zoom-out mode to zoom-in mode, or from zoom-in mode to zoom-out mode ([0111] while the first content and the second content are outputted at the same time, the control module 160 may control a location switching of the first content and the second content in correspondence to a specified event occurrence; [0176] a pinch zoom/out event; [0190] When receiving an event 1952 relating to a map search (for example, a drag event for changing an area of a map outputted to the display module 140) or a map enlargement input event 1953 (for example, a pinch zoom/out event) as shown in a state 1905), if said measured duration exceeds a maximum duration threshold ([0115] According to various embodiments, the detecting of the output condition may be set to include at least one of detecting whether the size of a margin area of the content is greater than a specified size, detecting whether the output size of the content is less than a specified size (e.g., detecting whether a horizontal and/or vertical dimension of the content exceeds a threshold), detecting whether a location at which the content is outputted is a specified location; [0132] When the length of the dragging gesture exceeds a specified threshold, the content processing module 180 may output the content 803 to the display module 140 as shown in a state 803; [0134]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the gesture taught by Min, to have included the long touch gesture taught by Kim, to have achieved an efficient system and method for an electronic device having a touch screen for an image zooming method corresponding to touch gestures.

With regard to claim 11, the limitations are addressed above. However, Min does not specifically teach: 
wherein the determining and the displaying are performed only if said measured duration exceeds a minimum duration threshold
Kim teaches the determining and the displaying are performed only if said measured duration exceeds a minimum duration threshold ([0115] According to various embodiments, the detecting of the output condition may be set to include at least one of detecting whether the size of a margin area of the content is greater than a specified size, detecting whether the output size of the content is less than a specified size (e.g., detecting whether a horizontal and/or vertical dimension of the content exceeds a threshold), detecting whether a location at which the content is outputted is a specified location; [0132] When the length of the dragging gesture exceeds a specified threshold, the content processing module 180 may output the content 803 to the display module 140 as shown in a state 803; [0134]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the gesture taught by Min, to have included the long touch gesture taught by Kim, to have achieved an efficient system and method for an electronic device having a touch screen for an image zooming method corresponding to touch gestures.



10 is rejected under 35 U.S.C. 103 as being unpatentable over Min (U.S. 2014/0059457) in view of Matsuki et al. (U.S. 2014/0300569).
With regard to claim 10, the limitations are addressed above. However, Min does not specifically teach: 
- 	wherein the zoom ratio is determined as an increasing linear, polynomial or exponential function of the measured duration
Matsuki teaches a method of controlling a user interface device for displaying on a display screen a plurality of objects and for enabling a user to perform an input action by touching the display screen with the user’s finger [abstract]. Matsuki also teaches a zoom ratio is determined as an increasing linear, polynomial or exponential function of the measured duration ([0056] the magnification ratio or zoom factor .alpha. is preferably determined as a function of the magnitude of the pressing force p.sub.C (in a phase in which the magnification ratio .alpha. increases). In an example, a function indicative of the relation between the pressing force p.sub.C as a function input and the magnification ratio .alpha. as a function output, may be formulated to indicate that the magnification ratio .alpha. increases monotonously with the pressing force p.sub.C, and in that case, the function may be formulated as a linear function having a coefficient or factor (factor of proportionality) by which the pressing force p.sub.C (parameter) is multiplied and which is assigned a positive constant. In that case, the zoom target 104 is enlarged with the magnification ratio .alpha. that increases as the user presses the finger to the display screen harder (as the pressing force p.sub.C becomes larger)). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the zoom ratio taught by Min, to have included the increasing linear function of the measured duration taught by Matsuki, to have achieved an efficient zoom ratio for a system and method for an electronic device having a touch screen for an image zooming method corresponding to touch gestures.



Response to Arguments
 	Applicant's arguments filed 8-18-2021 have been fully considered but they are not persuasive. In the arguments, Applicant argues that the cited references do not teach the claimed embodiments, specifically measuring duration…determining a zoom ratio as a function of said measured duration…and said image zoomed by the determined zoom ratio.

 	The Min reference is sustained as it teaches a system and method of an object-recognition based zoom-in display [abstract]. Min teaches a touch at two or more points on the image and detecting a zoom-in command (method for zooming an image) following the touch [abstract] displayed on a touch-sensitive screen of a mobile terminal (Fig. 1, 130; [0025] the wireless communication unit 110 performs a function to transmit and receive data for a wireless communication of the mobile device 100). Min teaches a determining a zoom ratio) and determines the object displayed on the screen is zoomed-in maximally so that the aspect ratio is unchanged and an enlarged (as a function of said measured duration), undistorted object is displayed on the screen ([0044] Therefore, all objects displayed on the screen 410 remain displayed in a screen region and enlarged maximally within the limits of an unchanged aspect ratio.  The object displayed on the screen 410 is only the human face image 420a, and the entirety of this object 420a is zoomed-in maximally so long as it remains displayed with the aspect ratio unchanged, to prevent distortion; [0065] all objects displayed on the screen 1110 remain displayed in a screen region and enlarged maximally within the limits of an unchanged aspect ratio; [0066] In the example of FIG. 11, only a single object exists in the original image.  If two (or more) objects are present side-by-side or above and below . 


Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171